 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON; DANIEL R.                      No. 2:18-cv-2200 TLN DB PS
      ENOS,
12

13                       Plaintiffs,                   ORDER AND
                                                       FINDINGS AND RECOMMENDATIONS
14           v.
15    KRISTA MITCHELL,
16                       Defendant.
17

18          On August 13, 2018, defendant Krista Mitchell filed a notice of removal of this action

19   from the Yolo County Superior Court along with a motion to proceed in forma pauperis. (ECF

20   Nos. 1 & 2.) Defendant is proceeding in this action pro se. This matter was referred to the

21   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). The state court

22   action concerns a civil dispute in which plaintiffs are seeking a permanent restraining order

23   against the defendant. (ECF No. 1 at 111.)

24          The court is required to screen actions brought by parties proceeding in forma pauperis.

25   See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en

26   banc). Here, the court lacks subject matter jurisdiction over this action. Accordingly, for the

27   reasons stated below, the undersigned will recommend that this matter be remanded to the Yolo

28   County Superior Court.
                                                       1
 1   I.      Plaintiff’s Application to Proceed In Forma Pauperis

 2           A determination that a defendant qualifies financially for in forma pauperis status does not

 3   complete the inquiry required by the statute. “‘A district court may deny leave to proceed in

 4   forma pauperis at the outset if it appears from the face of the proposed complaint that the action is

 5   frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998)

 6   (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir. 1987)); see also

 7   McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th Cir. 2014) (“the

 8   district court did not abuse its discretion by denying McGee’s request to proceed IFP because it

 9   appears from the face of the amended complaint that McGee’s action is frivolous or without

10   merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the District Court

11   to examine any application for leave to proceed in forma pauperis to determine whether the

12   proposed proceeding has merit and if it appears that the proceeding is without merit, the court is

13   bound to deny a motion seeking leave to proceed in forma pauperis.”).

14           The court must dismiss an in forma pauperis case at any time if the allegation of poverty is

15   found to be untrue or if it is determined that the action is frivolous or malicious, fails to state a

16   claim on which relief may be granted, or seeks monetary relief against an immune defendant. See

17   28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an arguable basis in law or

18   in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221,

19   1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a complaint as frivolous

20   where it is based on an indisputably meritless legal theory or where the factual contentions are
21   clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

22           To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

23   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

24   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

25   true the material allegations in the complaint and construes the allegations in the light most

26   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
27   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245

28   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
                                                          2
 1   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

 2   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 3   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 4          The minimum requirements for a civil complaint in federal court are as follows:

 5                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 6                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 7                  judgment for the relief the pleader seeks.
 8   Fed. R. Civ. P. 8(a).

 9   II.    Subject Matter Jurisdiction

10          It is well established that the statutes governing removal jurisdiction must be “strictly

11   construed against removal.” Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir.

12   1979) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941)); see also Syngenta

13   Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002); Provincial Gov’t of Martinduque v. Placer

14   Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “Federal jurisdiction must be rejected if there

15   is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564,

16   566 (9th Cir. 1992). “‘The burden of establishing federal jurisdiction falls on the party invoking

17   removal.’” Harris v. Provident Life & Accident Ins. Co., 26 F.3d 930, 932 (9th Cir. 1994)

18   (quoting Gould v. Mut. Life Ins. Co., 790 F.2d 769, 771 (9th Cir. 1986)); see also Provincial

19   Gov’t of Martinduque, 582 F.3d at 1087. Where the district court lacks subject matter

20   jurisdiction over a removed case, “the case shall be remanded.” 28 U.S.C. § 1447(c).
21          Jurisdiction is a threshold inquiry that must precede the adjudication of any case before

22   the district court. Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d

23   1376, 1380 (9th Cir. 1988). Federal courts are courts of limited jurisdiction and may adjudicate

24   only those cases authorized by federal law. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,

25   377 (1994); Willy v. Coastal Corp., 503 U.S. 131, 136-37 (1992). “Federal courts are presumed

26   to lack jurisdiction, ‘unless the contrary appears affirmatively from the record.’” Casey v. Lewis,
27   4 F.3d 1516, 1519 (9th Cir. 1993) (quoting Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

28   546 (1986)).
                                                        3
 1           Lack of subject matter jurisdiction may be raised by the court at any time during the

 2   proceedings. Attorneys Trust v. Videotape Computer Prods., Inc., 93 F.3d 593, 594-95 (9th Cir.

 3   1996). A federal court “ha[s] an independent obligation to address sua sponte whether [it] has

 4   subject-matter jurisdiction.” Dittman v. California, 191 F.3d 1020, 1025 (9th Cir. 1999). It is the

 5   obligation of the district court “to be alert to jurisdictional requirements.” Grupo Dataflux v.

 6   Atlas Global Group, L.P., 541 U.S. 567, 593 (2004). Without jurisdiction, the district court

 7   cannot decide the merits of a case or order any relief. See Morongo, 858 F.2d at 1380.

 8           The basic federal jurisdiction statutes are 28 U.S.C. §§ 1331 and 1332, which confer

 9   “federal question” and “diversity” jurisdiction, respectively. Federal jurisdiction may also be

10   conferred by federal statutes regulating specific subject matter. “[T]he existence of federal

11   jurisdiction depends solely on the plaintiff’s claims for relief and not on anticipated defenses to

12   those claims.” ARCO Envtl. Remediation, LLC v. Dep’t of Health & Envtl. Quality, 213 F.3d

13   1108, 1113 (9th Cir. 2000).

14           District courts have diversity jurisdiction only over “all civil actions where the matter in

15   controversy exceeds the sum or value of $75,000, exclusive of interest and costs,” and the action

16   is between: “(1) citizens of different States; (2) citizens of a State and citizens or subjects of a

17   foreign state; (3) citizens of different States and in which citizens or subjects of a foreign state are

18   additional parties; and (4) a foreign state . . . as plaintiff and citizens of a State or of different

19   States.” 28 U.S.C. § 1332. “To demonstrate citizenship for diversity purposes a party must (a) be

20   a citizen of the United States, and (b) be domiciled in a state of the United States.” Lew v. Moss,
21   797 F.2d 747, 749 (9th Cir. 1986). “Diversity jurisdiction requires complete diversity between

22   the parties-each defendant must be a citizen of a different state from each plaintiff.” In re

23   Digimarc Corp. Derivative Litigation, 549 F.3d 1223, 1234 (9th Cir. 2008).

24           Here, it appears that the parties are citizens of the same state—California. (ECF No. 1 at

25   1, 102.) And that the matter in controversy does not exceed $75,000. (Id. at 111.) Thus,

26   diversity jurisdiction is lacking. Moreover, plaintiffs’ claims for relief do not implicate a federal
27   law or statute. Instead, plaintiffs are seeking a civil restraining order pursuant to state law. (Id.)

28   Accordingly, federal question jurisdiction is also lacking.
                                                           4
 1          Defendant asserts that this matter is being removed pursuant to 28 U.S.C. § 1443(1) and

 2   28 U.S.C. § 1455. (Not. Rem. (ECF No. 1) at 1.) 28 U.S.C. § 1455 allows for the removal of a

 3   criminal prosecution from a state court under certain circumstances. And 28 U.S.C. § 1443

 4   allows for the removal of a state law action when a person is being denied “equal” civil rights and

 5   cannot enforce those rights in the state courts. 28 U.S.C. § 1443(1).

 6          Removal under § 1443(1) requires a defendant to satisfy a two-part test: (1) defendant

 7   “must assert, as a defense to the prosecution, rights that are given to [the defendant] by explicit

 8   statutory enactment protecting equal racial civil rights;” and (2) defendant “must assert that the

 9   state courts will not enforce that right, and that allegation must be supported by reference to a

10   state statute or a constitutional provision that purports to command the state courts to ignore the

11   federal rights.” Patel v. Del Taco, Inc., 446 F.3d 996, 999 (9th Cir. 2006) (internal citation

12   omitted).

13           However, this action is not a criminal action. As noted by defendant, “[t]he case is about

14   a temporary restraining order granted” to the plaintiffs. (Not. Rem. (ECF No. 1) at 2.) And

15   defendant’s notice of removal fails to explain how California law commands the state to ignore

16   defendant’s civil rights. See Azam v. U.S. Bank, N.A., 690 Fed. Appx. 484, 486 (9th Cir. 2017)

17   (“Although Azam’s removal petition cites various state laws, it does not and could not explain

18   how those laws commanded the state court to ignore her civil rights. It follows that the

19   bankruptcy court was correct to remand the unlawful detainer action.”). Accordingly, 28 U.S.C.

20   §§ 1443 and 1455 are not applicable here.
21   III.   Judgment on The Pleadings

22          On September 11, 2018, defendant filed a motion for judgment on the pleadings. (ECF

23   No. 4.) That motion is noticed for hearing before the undersigned on October 12, 2018. Because

24   the undersigned will recommend that this action be remanded, that hearing will be vacated

25   pending resolution of these findings and recommendations.

26   ////
27   ////

28   ////
                                                        5
 1                                                CONCLUSION

 2             Accordingly, IT IS HEREBY ORDERED that the October 12, 2018 hearing of

 3   defendant’s motion for judgment on the pleadings is vacated.

 4             IT IS ALSO HEREBY RECOMMENDED that:

 5             1. Defendant’s August 13, 2018 motion to proceed in forma pauperis (ECF No. 2) be

 6   denied;

 7             2. This action be summarily remanded to the Yolo County Superior Court; and

 8             3. This case be closed.

 9             These findings and recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

11   days after these findings and recommendations are filed, any party may file written objections

12   with the court. A document containing objections should be titled “Objections to Magistrate

13   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

14   within 14 days after service of the objections. The parties are advised that failure to file

15   objections within the specified time may, under certain circumstances, waive the right to appeal

16   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17   Dated: October 2, 2018
18

19

20
21
     DLB:6
     DB/orders/orders.pro se/emerson2200.removal.den.f&rs
22

23

24

25

26
27

28
                                                            6
